Title: From James Madison to John Henry Purviance, 1807
From: Madison, James
To: Purviance, John Henry



1807

private
Mr. Madison understood the idea of the President to be that Mr. P. should be allowed as stated in his charges agst. the U.S.; and of course to be accountable for the advance made by Mr. M. & Mr. P.  Mr. P. will be allowed $233.33. for his passage back; with his further expences from his arrival at Washington till his embarkation.  These may either be put into the acct. by way of estimate, or the acct. may be closed, and an advance made by the Treasury on a letter requesting it from the Dept. of State
